DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 02/24/20. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/21 was received by the Examiner before the issuance/mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered (except for anything in foreign language non-accompanied by an English translation) by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prajuckamol et al. (US 2018/0228041, cited on IDS).

a.	Re claim 1, Prajuckamol et al. disclose a semiconductor package, comprising: a housing 11 (see figs. 1-11 and related text; see remaining of disclosure for more details), comprising: a wall 12&13&16&17 extending from a main body (body part of 11 surrounded by the wall bearing openings through which elements 80 extend); and a set of support walls 20&21 (or 26&27) extending from the wall; and a clamp 30 (or 50, or 55 on fig. 7, or 68 on fig. 8 or 85 on fig. 9, or any of the clip on fig. 11) extending between the set of support walls, the clamp comprising: a first planar section PS1 (see annotated figs. 7&9&11 below) coupled to a first support wall 21 of the set of support walls; a second planar section PS2 coupled to a second support wall 20 of the set of support walls; and a third planar section PS3 between the first and second planar sections, the third planar section including an opening 32 operable to receive a fastener 91 (see fig. 10 and related text), and a plurality of stress relief openings 70 (it is noted that here and further down wherever it is repeated that the expression “stress relief” does not structurally distinguish over openings 70).


    PNG
    media_image1.png
    931
    1842
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    760
    1432
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    856
    1753
    media_image3.png
    Greyscale


b.	Re claim 2, the first planar section and the second planar section extend (in the Y direction for example; see the annotated figures) along (i.e. parallel to) a first plane (Y-Z plane; one can also say that PS1 and PS2 extend in the X direction along, i.e. parallel to, the X-Z plane), and wherein the third planar section extends (in the X direction for example) along (i.e. parallel to) a second plane (X-Y plane), different than the first plane.

c.	Re claim 3, the clamp further comprising: a first angled portion AP1 (see annotated figures) connecting the third planar section to the first planar section; and a second angled portion AP2 connecting the third planar section to the second planar section.

d.	Re claim 4, the clamp further comprises at least one attachment opening 64 (or 60; see fig. 7 and related text) formed through the first planar section or the second planar section.

e.	Re claim 5, each of the plurality of stress relief openings is defined by a first edge E1 (see annotated figures) having a curved profile and a second edge E2 (or E2’) having a straight profile.

f.	Re claim 6, the third planar section includes (i.e. defines or is) a central ring, wherein an interior edge of the central ring defines the opening 32.

g.	Re claim 7, the wall comprises a pair of end walls 16&17 and a pair of sidewalls 12&13, wherein the pair of end walls and the pair of sidewalls extend (at least in part) perpendicularly from the main body.

h.	Re claim 8, the set of support walls extend perpendicularly from the pair of end walls or the pair of sidewalls (explicit on the figures).

i.	Re claim 9, the housing further comprises a plurality of terminal openings (explicit on the figures) formed through the main body.

j.	Re claim 10, Prajuckamol et al. disclose a power semiconductor package, comprising: a housing 11 (figs. 1-11 and related text; see remaining of disclosure for more details), comprising: a wall 12&13&16&17 extending from a main body (as defined in claim 1 rejection above); and a first set of support walls 20&21 and a second set of support walls 26&27 extending from the wall; and a first clamp 30 (or its equivalent on all  figures) extending between the first set of support walls and a second clamp 50 (or its equivalent on all figures) extending between the second set of support walls, each of the first and second clamps comprising: a first planar section PS1 coupled to a first support wall of the set of support walls; a second planar section PS2 coupled to a second support wall of the set of support walls; and a third planar section PS3 between the first and second planar sections, the third planar section including an opening 32 operable to receive a fastener 91, and a plurality of stress relief openings 70.

k.	Re claims 11, 12, 13, 14, 15 and 16, and noting that the first and second clamp are basically duplicate, see respectively claims 2, 3, 4, 5, 6 and 7 rejections above.

l.	Re claim 17, Prajuckamol et al. disclose an assembly, comprising: a heatsink 90 (see figs. 1-11 and related text; see particularly fig. 10 and related text; see remaining of disclosure for more details); a power semiconductor module coupled to the heatsink, the power semiconductor module comprising: a housing 11 including a wall 12&13&16&17 extending from a main body (as defined in claim 1 rejection above) and a set of support walls 20&21 (or 26&27) extending from the wall; and a clamp 30 (or as defined in claim 1 rejection above) extending between the set of support walls, the clamp comprising: a first planar section PS1 coupled to a first support wall of the set of support walls (explicit on fig. 1); a second planar section PS2 coupled to a second support wall of the set of support walls (explicit on fig. 1); and a third planar section PS3 between the first and second planar sections, the third planar section including an opening 32 operable to receive a fastener 91, and a plurality of stress relief openings 70.

m.	Re claims 18, 19, 20, 21 and 22, see respectively claims 2, 3, 4, 5&6 and 7 rejections above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Han et al. (US 2021/0210409) and Lin et al. (US 10,319,652) disclose structures similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899